COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00139-CV


ARNULFO HERNANDEZ                                                     APPELLANT

                                         V.

ATHELIA ROOKER                                                          APPELLEE


                                      ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-478228-10

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Arnulfo Hernandez appeals from the trial court’s April 2, 2015

order holding him in contempt and reinstating a prior, suspended order

establishing a receivership. We affirm the trial court’s order as modified.




      1
       See Tex. R. App. P. 47.4.
                                I. BACKGROUND

                      A. CHILD SUPPORT AND RECEIVERSHIP

      On May 24, 2010, appellee Athelia Rooker filed a petition to adjudicate

parentage of her two children with Hernandez, whom she had never married.

See Tex. Fam. Code Ann. §§ 160.202, 160.601 (West 2014). On May 2, 2012,

the trial court entered a letter ruling, ordering that Rooker was appointed sole

managing conservator and Hernandez was appointed possessory conservator of

the children.2   The trial court concluded that Hernandez had supported the

children inconsistently since 2007 and, therefore, should pay past and future

child-support payments in a lump sum—more than $200,000 as of the date of the

letter ruling—and not in monthly installments.3 See id. § 154.003 (West 2014).

To that end, the trial court, in the letter ruling, appointed a receiver “to sell as

many rental properties owned by [Hernandez]” as necessary to satisfy the

amount.   At the conclusion of the letter ruling, the trial court requested that

Rooker’s attorney “prepare the decree and . . . submit all orders to the Court no

later than June 1, 2012.” The record does not reflect that a decree or orders

were submitted or signed in 2012.


      2
       The order appears to be the result of a trial that was held on April 24,
2012. Neither the clerk’s record nor the reporter’s record contains any further
information about this trial or the facts leading to the letter ruling.
      3
       That same day, the trial court also entered the required findings in
rendering a child-support order. See Tex. Fam. Code Ann. § 154.130 (West
2014).

                                         2
              B. RULE 11 AGREEMENT AND SUSPENSION OF RECEIVERSHIP

      Later in 2012, Hernandez and Rooker entered into a rule 11 agreement

under which Rooker agreed to “be restrained from enforcement of the court’s

[letter ruling],” to “take no action to seek the appointment of a receiver to liquidate

real property owned by [Hernandez],” and to allow Hernandez to make periodic,

lump-sum payments into the court’s registry for the support of the children. The

agreement stated that Rooker would take a security interest in two of

Hernandez’s rental properties—a property on Calmont Avenue and a property on

Westhaven Drive—until the full amount stipulated in the agreement was paid.

The agreement was filed with the trial court on December 4, 2012. See Tex. R.

Civ. P. 11.

      On March 26, 2013, the trial court signed a formal order memorializing

what was stated in the prior letter ruling, specifically appointing a receiver and

giving him the sole discretion “to sell as many rental properties owned by

[Hernandez]” as necessary to satisfy the arrearage, including but not limited to

the Calmont property, a property on Sandy Lane, and a property in Burleson.

Hernandez filed a motion for new trial on April 25, 2013, arguing that the

March 26 appointment order was an abuse of discretion because the parties had

filed their rule 11 agreement with the court on December 5, 2012, which

expressly dispensed with the necessity of a receiver. The record does not reflect

that the trial court expressly ruled on this motion, but there is a notation at the



                                          3
bottom of the motion indicating that a hearing would not be “needed” because

“[e]ntering 5-1 final order.” There is no order dated May 1, 2013 in the record.

      On July 2, 2013, the trial court entered two orders: (1) a second order

appointing the same receiver to “take charge and possession” of Hernandez’s

“rental properties”—including the Calmont, Sandy, and Burleson properties and

“any other real properties held in the name of [Hernandez]”—and giving the

receiver the authority to “manage, control, and dispose of the property as he

sees fit in his sole discretion” and (2) an agreed order memorializing the parties’

rule 11 agreement, suspending the ordered receivership, and authorizing agreed,

lump-sum payments into the court’s registry. In the agreed order, the trial court

ordered Hernandez to perfect a security interest in favor of Rooker in the

Calmont and Westhaven properties. Further, the trial court restrained Hernandez

from “otherwise encumbering” the Calmont and Westhaven properties “if such

encumberment would affect [Rooker’s] ability to exercise her security interest.”

The agreed order provided that if Hernandez failed to comply, Rooker could

enforce the receivership order and would be entitled to recover her reasonable

attorney’s fees, court costs, and other expenses incurred in the course of

enforcing the receivership order.     No party attempted to appeal from these

orders.

      On September 26, 2013, Hernandez filed a petition to modify, requesting a

temporary order reducing his child-support payments and ordering Rooker to pay

child support. The trial court denied these requests.

                                         4
          C. ENFORCEMENT OF RECEIVERSHIP AND FIRST CONTEMPT ORDER

      On November 13, 2014, Rooker filed a first amended motion to reinstate

and enforce the receivership and alleged that Hernandez was violating the

agreed order by failing to make the agreed payments into the court’s registry; by

encumbering and transferring the Sandy and Calmont properties to M. Diaz

Investments, LLC (MDI); by encumbering and transferring the Burleson property

to his wife; and by encumbering the Westhaven property. Accordingly, Rooker

requested that “the transfers of the [Sandy, Calmont, and Burleson] properties”

be “overturn[ed]” and that Hernandez be held in contempt.            Hernandez

responded to the motion and argued that enforcement of the lump-sum payments

would be “illegal” and that the agreed order was entered without his knowing

consent based on his limited command of the English language.

      On December 16, 2014, the trial court held a hearing on Rooker’s motion

for enforcement, found Hernandez in contempt, and signed an order of

commitment without signing a judgment of contempt.       Accordingly, this court

granted Hernandez habeas corpus relief on January 22, 2015, and vacated the

commitment order.4    See In re Hernandez, No. 02-14-00396-CV, 2015 WL
4
       As requested by Hernandez, we have taken judicial notice of this court’s
record from his writ of habeas corpus. See Tex. R. Evid. 201. We note that
Hernandez did not request that the court reporter prepare a reporter’s record
from the hearing leading to the 2014 contempt order, either in the underlying
habeas corpus proceeding or in this appeal. See Tex. R. App. P. 31.1,
34.6(b)(1).

                                       5
294094, at *1 (Tex. App.—Fort Worth Jan. 22, 2015, orig. proceeding) (mem.

op.); see also Tex. R. App. P. 31.

        D. SECOND CONTEMPT ORDER AND REINSTATEMENT OF RECEIVER

      On January 27, 2015, Rooker filed a motion asking the trial court to sign a

second order holding Hernandez in contempt. On March 24, 2015, Hernandez

filed a motion to vacate the December 2012 rule 11 agreement and to release

the Calmont, Sandy, and Burleson properties from receivership because he had

“no outstanding child support arrearages.”

      On April 2, 2015, the trial court held a hearing on Rooker’s motion to sign

and on Hernandez’s motion to release and vacate. Nellie Perez testified at the

hearing that she “help[s] investors with their evictions” and that she regularly

does so for MDI. Perez stated that when MDI pays her, Hernandez’s wife signs

the checks. At the hearing, Hernandez offered and the trial court admitted into

evidence two warranty deeds showing that he had conveyed title to the

Westhaven and Calmont properties to MDI in exchange for $20 consideration on

June 11, 2014, eleven months after the trial court entered the agreed order

requiring Hernandez to perfect a security interest in favor of Rooker in those

properties.   At the conclusion of the hearing, the trial court orally denied

Hernandez’s motion to release the three properties from receivership. The trial

court then signed an order that (1) found that Hernandez had violated the July 2,

2013 agreed order in many respects, including by transferring title to the Calmont

property and by failing to pay the agreed, lump-sum payments; (2) revoked the

                                        6
order suspending the receivership; (3) ordered the receiver to perform the duties

provided in the July 2, 2013 order; and (4) taxed Rooker’s attorney’s fees,

expenses, and costs in the amount of $4,000 against Hernandez.5

                          E. POST-HEARING PROCEDURE

      On April 14, 2015, Hernandez filed a request for findings of fact and

conclusions of law regarding the trial court’s April 2, 2015 “judgment.” See Tex.

R. Civ. P. 296. He filed a second request and a notice of appeal on April 22,

2015 from the trial court’s April 2, 2015 order. On April 29, 2015, the trial court

signed an order denying Hernandez’s motion to release his property and to

vacate the rule 11 agreement. Hernandez filed notices of past due findings and

conclusions on May 13, 2015. See Tex. R. Civ. P. 297. The trial court signed

findings and conclusions on December 22, 2015.

      On appeal, Hernandez attacks the trial court’s April 2, 2015 order enforcing

the receivership in six issues, which may be distilled into two general arguments:

(1) the trial court did not have jurisdiction over the properties ordered into

receivership and (2) receivership was not an appropriate remedy.           He also

argues that the contempt order violated due process, that the trial court erred by

failing to enter findings and conclusions upon request, and that the evidence did

not support the attorney-fee award.

      5
        The trial court recognized our prior disposition on habeas corpus and
stated that Hernandez “has fulfilled the punishment ordered by the Court.” The
trial court’s order was substantially similar to the order Rooker moved the court to
sign in her January 27, 2015 motion.

                                         7
               II. ESTABLISHMENT OF RECEIVERSHIP IN 2013

      In her brief, Rooker argues that this court does not have jurisdiction over

this appeal because Hernandez’s complaints challenge the July 2, 2013 order

appointing the receiver, which was merely reinstated on April 2, 2015. Therefore,

Rooker contends that Hernandez’s April 22, 2015 notice of appeal was untimely

and did not confer appellate jurisdiction to review the appointment of the receiver.

See Tex. R. App. P. 26.1. Hernandez has not squarely addressed Rooker’s

jurisdictional argument.

      At the outset of this appeal, we expressed to the parties our concern that

we did not have jurisdiction over Hernandez’s appeal because we believed that

the contempt order Hernandez challenged was not final or otherwise appealable.

Hernandez responded and we continued the appeal at that time, but we again

must examine our jurisdiction based on Rooker’s argument that Hernandez’s

notice of appeal was untimely.

      As we explained above, Hernandez argues in six of his issues that the trial

court did not have the power to order the rental properties into receivership and

that receivership was not an available remedy. These claims relate solely to the

trial court’s ultimate authority to enter the 2013 orders establishing the

receivership and conferring powers and duties on the appointed receiver.

Indeed, in its April 2, 2015 order revoking the suspension of the 2013

receivership, the trial court merely stated that the previously appointed receiver



                                         8
“shall perform the duties set out under the receivership previously ordered by this

Court in the Order Appointing Receiver signed by this court on July 2, 2013.”

      The trial court appointed the receiver in 2013. Although the trial court

suspended the receivership on July 2, 2013 in an agreed order, the trial court

suspended, but did not vacate, the established receivership based on the parties’

rule 11 agreement filed on December 4, 2012 and signed by Hernandez, which

relied on and recognized that Rooker could seek to enforce the court’s order

through liquidation by a receiver if Hernandez failed to comply with the terms of

the order, including granting Rooker a security interest in the Calmont and

Westhaven properties. Accordingly, Hernandez’s complaints regarding the trial

court’s authority to initially establish the receivership, appoint the receiver, and

authorize him to manage or sell the properties arose at the time the receivership

was established in 2013. See Gibson v. Cuellar, 440 S.W.3d 150, 155–56 (Tex.

App.—Houston [14th Dist.] 2013, no pet.); Fortenberry v. Cavanaugh, No. 03-07-

00310-CV, 2008 WL 4997568, at *21–24 (Tex. App.—Austin Nov. 26, 2008, pet.

denied) (mem. op.).     The ordered receivership was never vacated, but was

merely suspended pending Hernandez’s compliance with the rule 11 agreement.

Thus, Hernandez’s complaints that the receivership should never have been

established in the first place were untimely because he raised them for the first

time approximately two years after the receivership was established by the trial

court and after Rooker agreed to a suspension of the enforcement of the



                                         9
receivership’s   terms   in   reliance   on   her   ability   to   later   enforce   it.6

See Fortenberry, 2008 WL 4997568, at *21–24; Sclafani v. Sclafani, 870 S.W.2d
608, 610–13 (Tex. App.—Houston [1st Dist.] 1993, writ denied). We dismiss

Hernandez’s issues two, three, four, five, six, and nine because Hernandez’s

2015 notice of appeal does not vest this court with jurisdiction to review the

establishment of the receivership in 2013.

                         III. CONTEMPT ORDER IN 2015

      In his first issue, Hernandez argues that the April 2, 2015 order holding him

in contempt was void because he did not receive notice that he could be held in

contempt as required by due process. In his eighth issue, he asserts that the

evidence did not support the award of attorney’s fees to Rooker. His seventh

issue attacks the failure of the trial court to enter findings and conclusions upon

request regarding the contempt order. These issues attack portions of the 2015

order that were independent of the prior establishment of the receivership.

                                 A. DUE PROCESS

      Hernandez asserts that because we vacated the commitment order on

habeas corpus, the trial court violated due process by entering a subsequent

commitment order and contempt judgment without a renewed motion for

      6
         Additionally, because the April 2, 2015 order did not appoint a receiver or
initially establish a receivership, section 51.014(a)(1) would not apply to confer
appellate jurisdiction on Hernandez’s attempted accelerated appeal from the trial
court’s April 2, 2015 order. See, e.g., Wells Fargo Bank, N.A. v. JRK Villages at
Meyerland, LLC, No. 01-10-01076-CV, 2011 WL 61170, at *1 (Tex. App.—
Houston [1st Dist.] Jan. 6, 2011, no pet.) (mem. op.).

                                         10
enforcement or a hearing on that motion.          He additionally contends that the

April 2, 2015 commitment order was too remote in time from the December 16,

2014 hearing on Rooker’s motion for enforcement to satisfy due process.

         First, the trial court did not sign a commitment order in connection with the

2015 order revoking the suspension of the receivership and finding Hernandez in

contempt of the 2013 agreed order.          The trial court addressed Hernandez’s

concern that the factual recounting of its prior commitment order in the proposed

order would support the entry of a later commitment judgment by including a

handwritten notation: “IT is Therefore Ordered that [Hernandez] has fulfilled the

punishment [previously] ordered by the Court.” Once this change was made,

Hernandez had no further objection to the alleged commitment language.

Second, a hearing was indeed held on Rooker’s motion to sign and on

Hernandez’s motion to release the properties from receivership and vacate the

parties’ rule 11 agreement. The contempt issue was raised at this hearing and

Hernandez specifically requested the trial court to take judicial notice of “the

previous proceedings and dealings in this matter” in ruling on the motions, which

would include any evidence relating to Hernandez’s contempt of the 2013 agreed

order.

         By failing to further object to the form of the April 2, 2015 order, although

given the opportunity to do so, he has waived his due-process arguments

directed to the possible commitment language or the timing of the order. Cf. In re

L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003) (in termination appeal, concluding

                                           11
argument that termination violated parent’s right to due process was waived

when not raised to the trial court), cert. denied, 541 U.S. 1043 (2004).

Additionally, the cases cited by Hernandez in his brief to support his due-process

argument are wholly distinguishable because they are cases arising from a

commitment order, which did not occur here.            See Ex parte Anderson,

900 S.W.2d 333, 334–35 (Tex. 1995) (orig. proceeding); Ex parte Delcourt,

888 S.W.2d 811, 812 (Tex. 1994) (orig. proceeding) (op. on reh’g); In re Spates,

No. 14-14-00603-CV, 2014 WL 4262197, at *4 (Tex. App.—Houston [14th Dist.]

Aug. 28, 2014, orig. proceeding) (mem. op.). Even if the April 2, 2015 order

could be construed to be a contempt order reviewable for violations of due

process, we would not have appellate jurisdiction over Hernandez’s complaints

directed to that portion of the order. See In re Office of Attorney Gen. of Tex.,

215 S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig. proceeding); cf. In re

E.H.G., No. 04-08-00579-CV, 2009 WL 1406246, at *5 (Tex. App.—San Antonio

May 20, 2009, no pet.) (mem. op.) (“If a motion to enforce includes a request for

both a contempt finding and a money judgment for child support arrearage, an

appellate court has jurisdiction to address the arrearage judgment because it is

unrelated to the contempt order.”). We overrule issue one.

                              B. ATTORNEY’S FEES

      In his eighth issue, Hernandez argues that there was no evidence that the

awarded attorney’s fees were reasonable and necessary. He relies on the fact

that Rooker failed to plead for attorney’s fees in her motion to sign. Rooker

                                       12
points out on appeal that she pleaded for her attorney’s fees in her motion to

enforce, which led to the 2014 contempt order, and argues that an award of

attorney’s fees is mandatory in an enforcement action. See Tex. Fam. Code

Ann. § 157.167 (West 2014); cf. E.H.G., 2009 WL 1406246, at *5 (recognizing

appellate court has jurisdiction over challenges to portions of judgment that are

independent of contempt order).

      At the hearing on Rooker’s motion to sign, Rooker’s attorney attempted to

testify regarding the time she spent seeking the entry of a second contempt

order. Hernandez objected to this testimony based on Rooker’s failure to plead

for attorney’s fees in her motion to sign, which the trial court sustained. Even

though an award of attorney’s fees is mandated by section 157.167, Rooker had

the burden to plead for and produce evidence of the requested amount of

attorney’s fees. See In re A.L.S., 338 S.W.3d 59, 69–70 (Tex. App.—Houston

[14th Dist.] 2011, pet. denied).   This she did not do.    The fact that Rooker

pleaded for attorney’s fees in her 2014 motion to enforce does not satisfy her

burden of pleading or proof regarding the attorney’s fees she incurred regarding

the 2015 motion to sign. We sustain issue eight.

                         C. FINDINGS AND CONCLUSIONS

      In his seventh issue, Hernandez argues that the trial court erred by failing

to enter findings and conclusions regarding its April 2, 2015 order even though

he timely requested them. See Tex. R. Civ. P. 296–97. The record reflects that

the trial court did enter findings and conclusions on December 22, 2015—more

                                       13
than forty days after Hernandez’s May 13, 2015 notice of past-due findings.

See Tex. R. Civ. P. 297. In the absence of requested findings and conclusions,

we presume harm unless the record affirmatively shows that Hernandez was not

harmed by their absence.      See Watts v. Oliver, 396 S.W.3d 124, 130 (Tex.

App.—Houston [14th Dist.] 2013, no pet.). Here, the record affirmatively shows

that Hernandez was not harmed by the absence of timely findings and

conclusions. See Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996). The April 2,

2015 order itself contains multiple factual findings and legal conclusions, and

there is no indication that Hernandez was prevented from presenting a complete

appellate argument as a result of the absence of timely findings and conclusions.

See Robles v. Robles, 965 S.W.2d 605, 611 (Tex. App.—Houston [1st Dist.]

1998, pet. denied) (op. on reh’g). Additionally, the trial court’s action in filing

findings and conclusions, even though outside the forty-day deadline, remedied

any harm arising from their untimeliness. See Kramer v. Weir SPM, No. 02-13-

00093-CV, 2014 WL 3953928, at *2 (Tex. App.—Fort Worth Aug. 14, 2014, pet.

denied) (mem. op.). We overrule issue seven.

                               IV. CONCLUSION

      Because Hernandez attempts to attack the establishment of the

receivership in 2013 in issues two, three, four, five, six, and nine, we dismiss

those issues for want of jurisdiction. We also overrule issues one and seven.

But because Rooker did not plead for and offered no evidence in support of a

request for attorney’s fees regarding the motion to sign, we sustain issue eight.

                                        14
Therefore, we modify the trial court’s April 2, 2015 order to delete the award of

attorney’s fees, and affirm it as modified. See Tex. R. App. P. 43.2(b).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: GARDNER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: July 28, 2016




                                        15